     Case: 1:19-cv-08012 Document #: 25 Filed: 01/07/20 Page 1 of 1 PageID #:195

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Advanced Dermatology
                                  Plaintiff,
v.                                                     Case No.: 1:19−cv−08012
                                                       Honorable John J. Tharp Jr.
Fieldwork, Inc.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 7, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr:Motion hearing held.
Defendants' motion to consolidate [20] is deemed withdrawn without prejudice for
reasons stated on the record. Plaintiff's responses to defendants' motions to dismiss [9]
[10] [11] are due by 2/17/20. Defendants' replies are due by 3/16/20. A status hearing is
set on 4/1/20 at 9:00 a.m. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
